          Case 1:20-cv-02102-VEC Document 16
                                          15 Filed 06/23/20 Page 1 of 2

                                                USDC SDNY
                                                DOCUMENT
                                                ELECTRONICALLY FILED
                                                DOC #:
                                                DATE FILED: 06/23/2020
                                                                               SUZANNE JAFFE BLOOM
                                                                                                    Partner
                                                                                              212.294.4604
                                                                                       SBloom@winston.com
June 23, 2020



                                                        MEMO ENDORSED
Hon. Valerie E. Caproni
United States District Court
  for the Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

Re:    MSP Recovery Claims, Series LLC v. AIG Property Casualty Company,
       Case No. 1:20-cv-02102-VEC (S.D.N.Y.)

Dear Judge Caproni:

We represent defendant AIG Property Casualty Company (“AIGPCC”) in the above-referenced
matter. Pursuant to Rules 2(C) and 3(A) of your Honor’s Individual Rules of Practice, we
respectfully write on behalf of all parties to jointly request an adjournment of the Initial Pretrial
Conference currently scheduled for June 26, 2020 to July 24, 2020.

Plaintiff MSP Recovery Claims, Series LLC (“Plaintiff”) filed its Complaint in this action on
March 10, 2020. On April 2, 2020, the Court issued a Notice of Initial Pretrial Conference setting
the Initial Pretrial Conference for June 26, 2020. See ECF No. 6. On April 7, 2020, the Court
granted AIGPCC’s first request for an extension of time to answer, move against or otherwise
respond to the Complaint to June 25, 2020. See ECF No. 13. On June 18, 2020, the parties
submitted the joint letter and Civil Case Management Plan and Scheduling Order required by the
Court’s Notice of Initial Pretrial Conference. See ECF No. 14.

The parties respectfully request this brief adjournment of the Initial Pretrial Conference in order
to permit the parties additional time to confer regarding the case schedule and a potential
agreement to jointly request a stay of discovery pending resolution of AIGPCC’s to-be-filed
motion to dismiss the Complaint (and any motions to dismiss any amended complaints filed by
Plaintiff) in exchange for an agreement by AIGPCC to promptly commence data matching
discovery proposed by Plaintiff if such motions to dismiss are denied, as discussed in the parties’
June 18, 2020 joint letter and Civil Case Management Plan and Scheduling Order. See ECF 14 at
3.

This is the parties’ first request for an adjournment of the Initial Pretrial Conference and all parties
are available on the requested date. Accordingly, the parties jointly request that the June 26, 2020
Initial Pretrial Conference be adjourned to July 24, 2020.
         Case 1:20-cv-02102-VEC Document 16
                                         15 Filed 06/23/20 Page 2 of 2


                                                                                   June 23, 2020
                                                                                          Page 2


Should your Honor require any additional information, please feel free to contact me. We
appreciate your consideration in this matter.

Respectfully Submitted,

/s/ Suzanne Jaffe Bloom
Suzanne Jaffe Bloom


cc:    All Counsel of Record (via ECF)

  Application GRANTED. The June 26 conference is adjourned and converted to a teleconference at 3:00
  P.M. on July 24, 2020. The parties and all interested members of the public are to attend by calling
  1-888-363-4749, using access code 3121171# and security code 2102. All attendees are reminded to mute
  their phones when not speaking and to identify themselves each time they speak.

  The parties are directed to submit revised pre-conference submissions no later than July 16, 2020. To the
  extent that the parties reach an agreement on how discovery should proceed, they should file a stipulation
  and proposed order. The joint letter should indicate whether the parties believe that the teleconference
  should proceed as scheduled, or whether the Court can resolve all case management issues on the papers.

  SO ORDERED.                  Date: 06/23/2020




  HON. VALERIE CAPRONI
  UNITED STATES DISTRICT JUDGE
